Title: To George Washington from Benjamin Lincoln, 15 July 1784
From: Lincoln, Benjamin
To: Washington, George



My dear General
Hingham [Mass.] July 15th 1784

I may not omit so good an opportunity as now offers ⅌ Major Bayliss to inform your Excellency that at the meeting of the Cincinnati of this State they with great pleasure adopted the system as altered and amended by the general meeting and it appears to give great satisfaction to the citizens at large.
I am pursuing the plan I mentioned to your Excellency the last fall of erecting mill for manufacturing flour I hope to have them running by the first day of November. Bayliss goes to Ascertain in what part of your country wheat may be purchased on the best terms—He is interested with me in business, and nearly connected in my family—Your Excellencys knowledge of him, makes it unnecessary for me to say more than to wish your advice to him in the execution of his commission and to assure you that every smile on his attempts will lay me under new obligations.
He will give your Excellency the printers account—it far exceeds what I expected it would amount to. I complained but was informed it was agreeable to the rules of business. My best regards to Mrs Washington And believe me my Dr General with the highest esteem your affectionate humble servant

B. Lincoln

